MORRIS, Commissioner.
Tried under an indictment charging the offense of shooting and wounding with intent to kill, Chambers was found guilty, the jury fixing the penalty at ten years’ imprisonment. The record fails to disclose that the court rendered judgment on the verdict. Appeal was granted from an order overruling motion for a new trial. That is not a final order from which an appeal may be taken. Gosney v. Commonwealth, 309 Ky. 187, 217 S.W.2d 225.
Since no proper appeal has been perfected, the purported appeal is dismissed on the authority of Shepherd v. Commonwealth, 284 Ky. 30, 143 S.W.2d 725, and Manning v. Commonwealth, 309 Ky. 193, 217 S.W.2d 226.